                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


UNITED STATES OF AMERICA                      )
                                              )
    v.                                        )      No. 1:17-CR-10006-001
                                              )
                                              )
MEREDITH ATWELL                               )




                                     ORDER TO DISMISS

         The Court, after having reviewed the Motion to Dismiss filed by the United States of

America in this matter, finds the motion ripe for consideration. The Court hereby dismisses the

Indictment pending against the Defendant in Case No. 1:17-CR-10006 with prejudice.

         IT IS SO ORDERED this 20th day of February, 2019.



                                              /s/ Susan O. Hickey
                                              HONORABLE SUSAN O. HICKEY
                                              CHIEF UNITED STATES DISTRICT JUDGE


 
